Citation Nr: 0818966	
Decision Date: 06/09/08    Archive Date: 06/18/08

DOCKET NO.  07-06 248A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel 


INTRODUCTION

The veteran served on active duty from June 1948 to June 
1952.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 2006 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida, which denied the benefit sought 
on appeal.  The veteran appealed that decision to BVA, and 
the case was referred to the Board for appellate review.

This case has been advanced on the Board's docket in 
accordance with 38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. 
§ 20.900(c) (2007).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.


REMAND

Reason for Remand:  To obtain a medical opinion.

The law provides that VA shall make reasonable efforts to 
notify a claimant of the evidence necessary to substantiate a 
claim and requires VA to assist a claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2007).  Such assistance includes providing the 
claimant a medical examination or obtaining a medical opinion 
when such an examination or opinion is necessary to make a 
decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2007).

In this case, the Board notes that the veteran was afforded a 
VA examination in February 2006 in connection with his claim 
for service connection for bilateral hearing loss.  The 
examiner observed that the veteran served on active duty from 
June 1948 to June 1952 as an airplane engine mechanic and was 
exposed to jet engine noise on a regular basis.  The examiner 
also indicated that a whispered voice test was used during 
his enlistment and discharge examinations was a non-frequency 
specific subjective measure and, as such, there may or may 
not have been hearing loss present at discharge.  It was 
further noted that the veteran had post-service noise 
exposure.  Therefore, the February 2006 VA examiner concluded 
that she was unable to provide an opinion as to at what point 
in time the veteran's hearing loss was incurred because she 
could not resolve the issue without resort to mere 
speculation.  

The Board notes that medical opinions that are speculative, 
general, or inconclusive in nature do not provide a 
sufficient basis upon which to support a claim.  See e.g. 
McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006); Goss v. 
Brown, 9 Vet. App. 109, 114 (1996); Obert v. Brown, 5 Vet. 
App. 30, 33 (1993); Beausoleil v. Brown, 8 Vet. App. 459, 463 
(1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  
Applicable regulations also provide that a finding of service 
connection may not be based on a resort to speculation or a 
remote possibility.  See 38 C.F.R. § 3.102 (2007).  
Therefore, the Board finds that a clarifying medical opinion 
is necessary to determine the nature and etiology of any 
bilateral hearing loss that may be present.  

Accordingly, in order to give the veteran every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  Accordingly, the case is REMANDED to the 
RO/AMC for the following action:

1.  The veteran should be afforded a 
VA examination to determine the nature 
and etiology of any bilateral hearing 
loss that may be present.  Any and all 
studies, tests, and evaluations deemed 
necessary by the examiner should be 
performed.  A detailed history should 
be obtained from the veteran and 
recorded in the examination report, 
especially as to the nature of post-
service noise exposure.  The examiner 
is requested to review all pertinent 
records associated with the claims 
file, including the veteran's service 
medical records and the lay statements 
submitted by his wife and daughter.  
The examination report should reflect 
that such a review was conducted.  The 
examiner should state an opinion as to 
the likelihood (likely, unlikely, at 
least as likely as not) that the 
veteran's current bilateral hearing 
loss is related to his noise exposure 
in service or is otherwise causally or 
etiologically related to his military 
service.   

In rendering the opinion, the examiner 
should not resort to mere speculation, 
but rather should consider that the 
phrase "at least as likely as not" 
does not mean within the realm of 
medical possibility, but rather that 
the medical evidence both for and 
against a conclusion is so evenly 
divided that it is as medically sound 
to find in favor of a certain 
conclusion as it is to find against 
it.  Thus, unless the examiner 
concludes that the current disability 
is either likely or unlikely the 
result of an event, injury, or disease 
incurred in service, the examiner 
should state whether it is at least as 
likely that the current disability is 
the result of an event, injury, or 
disease incurred in service as opposed 
to its being the result of some other 
factor or factors.

A clear rationale for all opinions 
would be helpful and a discussion of 
the facts and medical principles 
involved would be of considerable 
assistance to the Board.  

2.  When the development requested has 
been completed, the case should be 
reviewed by the RO/AMC on the basis of 
additional evidence.  If the benefit 
sought is not granted, the veteran and 
his representative should be furnished a 
Supplemental Statement of the Case and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of this REMAND is to obtain additional evidence, 
and the Board does not intimate any opinion as to the merits 
of the case, either favorable or unfavorable, at this time.  
The appellant has the right to submit additional evidence 
and/or argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is 
required of the appellant until he is notified. 

This claim must be afforded expeditious treatment.   The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.   
See 38 U.S.C.A.  §§ 5109B, 7112 (West Supp.  2007).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

